Citation Nr: 0529396	
Decision Date: 11/02/05    Archive Date: 11/14/05	

DOCKET NO.  03-05 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran's Department of Veterans Affairs 
disability compensation is subject to recoupment of the 
amount of separation pay received at discharge from service.  



REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 2001 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, that denied the benefit sought on 
appeal.  The veteran, who had active service from 
February 1982 to February 1997, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  In February 2004, the Board returned the case to the 
RO for additional development.  Following accomplishment of 
the requested development, the case was returned to the Board 
for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  Upon discharge from service, the veteran received net 
readjustment pay in the amount of $22,437.65.  

3.  A rating decision dated in May 2001, awarded the veteran 
additional disability compensation, and the veteran was 
informed that disability compensation in the amount of 
$31,163.40 would be withheld to recoup readjustment pay.  

4.  The veteran was subsequently refunded an amount that 
represented the amount of taxes withheld from the gross 
readjustment pay.  


CONCLUSION OF LAW

The requirements for recoupment of separation pay in the 
amount of $22,437.65 received at separation by the veteran 
from VA disability compensation have been met.  10 U.S.C.A. 
§ 1174 (West 1998 & Supp. 2005); 38 U.S.C.A. §§ 5103, 5103A; 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.700 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004). 

In this regard, the record does not reflect that the veteran 
was provided notice of the VCAA, as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) and the holdings of the 
United States Court of Appeals for Veterans Claims (Court) in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  However, the 
Board finds that such notice is not necessary in this case 
because the basic facts in this case are not in dispute and 
it is the law, and not the evidence, that is dispositive.  
Simply put, the law in this case does not provide for the 
benefit sought.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
In such cases, an opinion from the VA General Counsel has 
held that under 38 U.S.C.A. § 5103(a), the VA is not required 
to provide notice of the information and evidence necessary 
to substantiate the claim when the claim cannot be 
substantiated because there was no legal basis for the claim 
or because the undisputed facts render the claim ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004(June 23, 2004).  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005) 
("This Court has held that an error is non-prejudicial when 
the benefit sought could not possibly have been awarded as a 
matter of law").  Therefore, the Board finds that under the 
facts and circumstances of this case, no further notice or 
assistance under the VCAA is necessary, and that the case is 
ready for appellate review.

One other preliminary matter, the Board notes that in the 
February 2004 remand the Board requested that the appellant 
be furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review if the 
benefit sought was not granted.  The Board acknowledges that 
the RO did not provide the veteran with a Supplemental 
Statement of the Case, but did notify her by way of a 
May 2004 letter of the action taken pursuant to the Board's 
remand.  The Board finds that the May 2004 letter to the 
veteran and her attorney essentially served the purpose of 
providing the appellant with a Supplemental Statement of the 
Case and provided them with the information that would have 
been contained in such a document.  The Board also notes that 
in August 2005, the veteran's attorney requested additional 
time, until October 12, 2005, in which to submit additional 
evidence and argument in support of the veteran's claim.  
However, no additional evidence or argument was submitted.  
Under these facts and circumstances, the Board finds that the 
veteran is not prejudiced by failure of the RO to issue a 
Supplemental Statement of the Case following the 
February 2004 remand and that the Board can proceed with a 
decision in the veteran's appeal.

Turning to the merits of the veteran's appeal, the veteran's 
DD Form 214 (Certificate of Release or Discharge from Active 
Duty) reflects that the veteran had active service from 
February 1982 to February 1997, and that she received 
$31,163.40 on separation upon her release or discharge from 
active duty.  Following service, a rating decision dated in 
April 1997 awarded the appellant disability compensation, 
with an overall evaluation of 40 percent, and an April 1997 
letter to the veteran informed her of the need to withhold 
disability compensation in the amount of $31,163.40 to recoup 
the amount of separation pay received at the time of her 
separation from service.  

A rating decision dated in May 2001 subsequently increased 
the veteran's compensation award, and again informed her of 
the need to recoup $31,163.40 from her compensation award.  
The veteran was also informed that the VA would withhold the 
amount of separation pay received after taxes.  In response, 
a June 2001 letter from the veteran's attorney expressed 
disagreement with the withholding of separation pay in the 
amount of $31,163.40, and appears to assert that the VA had 
no authority to do so.  The attorney also pointed out that 
the VA should only withhold the amount that represented the 
amount after taxes.  

By way of the Board's February 2004 remand, the RO was 
requested to contact the service department to ascertain the 
net amount of separation pay received by the veteran at the 
time of her discharge from service.  The RO did so, and in a 
letter from the Defense Finance and Accounting Service dated 
in May 2004, the RO was informed that the net amount received 
by the veteran at the time of her separation from service was 
$22,437.65.  The RO was also informed that the type of pay 
received was readjustment pay.  The RO then informed the 
appellant that they had previously sent a payment of 
$6,232.68 to reimburse her for taxes withheld from her VA 
compensation benefits, and indicated that an additional 
amount of $2,493.07 was being sent to her.  Thus the record 
reflects that the RO has withheld compensation in the amount 
$22, 437.65.  

Under 10 U.S.C.A. § 1174(h), a member who has received 
separation pay, severance pay, or readjustment pay based on 
service in the Armed Forces shall not be deprived, by reason 
of receipt of such separation pay, severance pay, or 
readjustment pay, of any disability compensation to which the 
member is entitled under laws administered by the VA, but 
there shall be deducted from that disability compensation an 
amount equal to the total amount of separation pay, severance 
pay, and readjustment pay received, less the amount of 
Federal Income Tax withheld from such pay.  See also 
3.700(a)(2)(iii) ("Where payment of readjustment pay was made 
after September 30, 1996, VA will recoup from disability 
compensation an amount equal to the total amount of 
readjustment pay less the amount of Federal Income Tax 
withheld from such pay.")  

Based on this record and under the law set forth above, the 
Board finds that the requirement for recoupment of the amount 
of the net readjustment pay paid at separation from service 
from her VA compensation award is required.  The record 
clearly reflects that the veteran received net readjustment 
pay in the amount of $22,437.65 at the time of her separation 
from service in February 1997.  The requirement that 
readjustment pay be recouped from VA disability compensation 
is prescribed by Congress, and neither the RO nor the BVA is 
free to ignore laws enacted by Congress.  As such, the RO was 
correct in withholding the veteran's VA disability 
compensation to recoup the net amount of her readjustment 
pay.  


ORDER

The veteran's VA disability compensation is subject to 
recoupment of the net amount of readjustment pay paid at 
separation from service, and the benefit sought on appeal is 
denied.  


REMAND

The Board notes that following the May 2001 rating decision 
which granted service connection for additional disabilities 
and increased the evaluation for other disabilities, the 
veteran's attorney submitted a Notice of Disagreement in 
January 2002, in which they disagreed with the adverse 
findings in the May 2001 rating decision and requested "the 
highest possible initial rating for all conditions" and an 
earlier effective date for the 100 percent evaluation.  The 
veteran's attorney was subsequently informed that the 
January 2002 letter was not adequate to be considered a 
Notice of Disagreement because the issue and/or issues the 
veteran had disagreed with were not identified.  The 
veteran's attorney was informed that the January 2002 
statement was accepted as Notice of Disagreement to the 
earlier effective date.  Lastly, the veteran's attorney was 
informed that the veteran had the right to appeal the 
decision that the Notice of Disagreement was inadequate.  

The veteran's attorney subsequently submitted a statement 
dated in May 2002, in which she appears to dispute the RO's 
decision that her January 2002 statement was not a Notice of 
Disagreement to issues beyond the earlier effective date for 
a 100 percent evaluation.  Thus, the next step in the 
appellate process is for the RO to issue a Statement of the 
Case, as to either the January 2002 statement from the 
veteran's attorney, in which she requested the highest 
possible initial rating for all conditions granted service 
connection by the May 2001 rating decision, or the May 2002 
statement which disagrees with the RO's April 2002 decision 
that the January 2002 letter was not being accepted as a 
Notice of Disagreement to any issue beyond the request for an 
earlier effective date.  The Board acknowledges that in the 
past such matters had been referred to the RO for appropriate 
action, but the Court has indicated that the proper action is 
to remand the issue to the RO for appropriate action.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management 
Center, in Washington, DC. and the VA will notify the veteran 
when further action on her part is required.  Accordingly, 
this case is REMANDED for the following actions:

The RO should consider whether the 
January 2002 letter from the veteran's 
attorney in which she requested the 
highest possible initial rating for all 
conditions granted service connection by 
the May 2001 rating decision constitutes 
a valid Notice of Disagreement, and if 
so, issue a Statement of the Case with 
respect to those issues.  If the RO 
continues to determine that the 
January 2002 letter does not constitute a 
valid Notice of Disagreement with respect 
to those matters, the RO should issue a 
Statement of the Case in response to the 
May 2002 letter from the veteran's 
attorney, in which the attorney expresses 
disagreement with the April 2002 decision 
that the January 2002 letter was not a 
valid Notice of Disagreement.  The 
veteran and her attorney should clearly 
be advised of the need to file a 
Substantive Appeal after the issuance of 
the Statement of the Case if the veteran 
desires to complete her appeal. 

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument she desires 
to have considered in connection with her current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until she is notified.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


